Citation Nr: 1819417	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-32 187	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral ear disability, to include chronic ear infections, tinnitus, and bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ear disability, to include chronic ear infections.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the claims file.

When a Veteran files a claim, he is seeking service connections for symptoms, regardless of how those symptoms are diagnosed and labeled.  See, e.g., Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has construed the matters on appeal as indicated on the title page.  See id.

The issue of entitlement to service connection for a bilateral ear disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1980, the RO denied entitlement to service connection for various bilateral ear disabilities, and the Veteran did not appeal this determination; evidence submitted since the November 1980 denial relates to unestablished facts necessary to substantiate the claims.

2.  The Veteran has been competently and credibly diagnosed with tinnitus, suffered exposure to acoustic trauma, and the evidence of record adequately shows continuity of symptomatology.

3.  The Veteran has been competently and credibly diagnosed with bilateral hearing loss, suffered exposure to acoustic trauma, and the medical evidence of record indicates that his bilateral hearing loss was caused or aggravated by his active duty service.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision was final; whereas new and material evidence has been submitted, the criteria to reopen the previously denied service connection claim for bilateral ear disabilities have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3.  Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

The Veteran seeks service connection for tinnitus.  As stated in its Findings of Fact and Conclusions of Law, the Board has reopened this claim because new and material evidence was submitted.  See 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

Regarding the merits of the claim, establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has tinnitus, and suffered from acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167.

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); Charles v. Principi, 16 Vet. App. 370 (2002).  Affording the Veteran the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for tinnitus are met.  See Shedden, 381 F.3d at 1167; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for bilateral hearing loss

As stated in its Findings of Fact and Conclusions of Law, the Board has reopened this claim because new and material evidence was submitted.  See 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

Regarding the merits of the claim, the Board observes that the Veteran has been competently and credibly diagnosed with bilateral hearing loss during the pendency of his claim, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  As previously discussed, he was exposed to acoustic trauma during his active duty service, which satisfies the second service connection element.  See id.

Notably, the Veteran has submitted competent medical evidence of a nexus.  See Private Treatment Records, 1-2 (Nov. 20, 2017).  Affording him the benefit of the doubt, the Board finds that he has established causation in this case; consequently, the criteria to establish service connection for bilateral hearing loss have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert, 1 Vet. App. at 53.


ORDER

The petition to reopen the service connection claim for bilateral ear disabilities is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted. 


REMAND

During the Veteran's October 2017 hearing, he clarified that his dizziness was an underlying symptom of his chronic ear infections, rather than a distinct claim.  See Hearing Transcript, 2 (Oct. 11, 2017).  Based on the Veteran's competent and credible testimony, the Board finds that he has clearly experienced regular ear infections following his active duty service.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board observes that it may not render its own medical judgment on questions of causation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Notably, the medical opinions of record have not appropriately considered the Board's above finding that the Veteran has clearly experienced regular ear infections following his active duty service; thus, they are not adequate to fairly adjudicate the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion has no probative value if it is based on an inaccurate factual premise).

Once VA provides an examination, it must provide an adequate one; consequently, the claim must be remanded for additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral ear disability present, to include chronic ear infections.  

For each identified disability, the examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, the Veteran's active duty service.   

In rendering this requested opinion, the examiner is advised that the Board has formally found that the Veteran has regularly suffered from ear infections following his active duty service.  

A clear and complete rationale should be provided for any opinions expressed.

3.  Then, re-adjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


